                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

CHRISTOPHER GOODVINE,

        Plaintiff,
                                                  Case No. 18-cv-259-wmc
   v.

SHERIFF RICHARDS,
COLUMBIA COUNTY,
DEPUTY KIM BURSAW,
DEPUTY RICHARD STUEWER,
DEPUTY HATTON, DEPUTY PRISKE,
AND LT. STILSON,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case with prejudice.




        /s/                                              10/9/2019
        Peter Oppeneer, Clerk of Court                     Date
